UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-2369


CALVERT LLEWELLYN JEREMY; JOLITA MERVINA JEREMY,

                Plaintiffs - Appellants,

          v.

JP MORGAN CHASE BANK, N.A.,

                Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:15-cv-01632-TDC; 13-29597; 14-00310)


Submitted:   February 23, 2017              Decided:   March 9, 2017


Before TRAXLER and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Douglas Burns, THE BURNS LAW FIRM, LLC, Greenbelt,
Maryland, for Appellants.   H. Jason Gold, Valerie P. Morrison,
NELSON MULLINS RILEY & SCARBOROUGH, LLP, Washinton, D.C.; Joseph
M. Lischwe, NELSON MULLINS RILEY & SCARBOROUGH, LLP, Raleigh,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvert     Llewellyn        Jeremy   and    Jolita    Mervina      Jeremy      (the

Appellants) filed a Chapter 13 petition in November 2013.                             They

filed the underlying adversary proceeding seeking a declaration

that would allow them to bifurcate the mortgage on their primary

residence into a secured claim up to the appraised value and an

unsecured claim on the remaining balance (i.e., a “cram-down”).

The Appellants argued that, because their deed of trust provides

for   supplemental         collateral       in    the    form     of    escrow      funds,

insurance      proceeds,     and    rent,    these      interests       are   not    “real

property” within the meaning of 11 U.S.C. § 1322(b)(2) (2012).

The   bankruptcy       court   disagreed         and    granted    JP    Morgan      Chase

Bank’s   motion      to    dismiss.      The     district       court    certified     the

appeal to this court.

      In light of our decision in Birmingham v. PNC Bank, N.A.,

846 F.3d 88 (4th Cir. 2017), we affirm the bankruptcy court’s

order dismissing the complaint. In Birmingham, we held that the

“reference      in   the    Deed    of   Trust     to    escrow    funds,     insurance

proceeds,       or        miscellaneous          proceeds . . .          constitute[s]

incidental property,” and not additional collateral, within the

meaning of § 1322(b)(2).             Based on our reasoning in Birmingham,

we    affirm     the       bankruptcy       court’s       order        dismissing      the

Appellants’ complaint.             We dispense with oral argument because

the facts and legal contentions are adequately presented in the

                                            2
materials   before   this   court   and   argument   would   not   aid   the

decisional process.

                                                                   AFFIRMED




                                    3